Exhibit Certification of Principal Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C §1350) I, Jeffrey R. Hultman, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Quarterly Report on Form 10-Q/A for the quarterly period ended March 31, 2008 (the “Report”) which this statement accompanies fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Energy King, Inc. Dated: November 13, 2008 /s/ Jeffrey R. Hultman Jeffrey R. Hultman Principal Financial Officer (Chief Accounting Officer)
